01-15-01053-CR
                                   CHRIS DANIEL
9         B                    HARRIS COUNTY DISTRICT CLERK

IK#                                                                            FILED IN
December 2, 2015                                                        1st COURT OF APPEALS
                                                                            HOUSTON, TEXAS
HONORABLE MARK KENT ELLIS                                               12/9/2015 10:10:28 AM
35 1 ST DISTRICT COURT                                                  CHRISTOPHER A. PRINE
                                                                                 Clerk
HARRIS COUNTY
HOUSTN, TX

Defendant’s Name: JOHNATHAN SANCHEZ

Cause No: 1409222

Court: 351ST DISTRICT COURT

Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 11/12/15
Sentence Imposed Date: 11/12/15
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: TO BE DETERMINED



Sincerely,



Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

    TONI GOUBEAUD (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin P.O.Box 4651 Houston, Texas 77210-4651
« t
                                                                      Cause No.

                                                            THE STATE OF TEXAS

                                                                            V.
                                                             '3oW4~iWJ SfoCMt 2_
                        3ÿ7
                        _
                                     District Court / County Criminal Court at Law No.
                                                               Harris County, Texas          _
                                                               NOTICE OF APPEAL

      TO THE HONORABLE JUDGE OF SAID COURT:

      On            ijlndil                              (date), the defendant in the above numbered and styled cause gives
      NOTICE OF APPEAL of his conviction.

      The undersigned attorney (check appropriate box):
                MOVES to withdraw.
                ADVISER the court that he will CONTINUE to re                               leTehdant on appeal.


      Date
                 n H 2-/r                                                      AttprneyJSignature)


      Defendant (Prjj            name)

                              Chris Daniel                                     State Bar Nunflber /Tv' /
                             District Clerk
                                                                                                                                         U'
                            NOV 1 2 2015
                Time:
                             Harris County, Texas
                 By.
                                   Deputy                                      Telephone Number
      The defendant (check all that apply):
           a     REPRESENTS to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT
                 ppellate counsel to represent him.
                ASKS the Court to ORDER that a free record be provided to him.
                ASKS the court to set BAIL.
             Accordingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
      Granting the,    ted relief.
                                                                                 (JP
      DefendaÿP|Signmure)                                                      Defendant’s Printed name

      SWORN TO AND SUBSCRIBED BEFORE ME.
                                                                         ft
      By Deputy District Clerk of Harris County, Texas



      hnp://hcdco-intranet/Criminal/Criminal Courts/SOPs and Forms Library/Criminal Forms/Notice of Appeal (3pages-w AfTirmation).docx Page 1 of 3
                                                                         06/01/06
.i a
                                                                   ORDER

           On       1 I f I ~L*}       /*S~   the Court conducted a hearing and FINDS that defendant / appellant

                IS NOT indigent at this time.
                   indigent for the purpose of
                         employing counsel
                      [ÿpaying for a clerk’s and court reporter’s record.
                         employing counsel or paying for a clerk’s and court reporter’s record.
The Court ORDERS that
       Bf" Counsel’s motion to withdraw is           CÿNTEpy DENIED.
           Defendant / appellant’s motion (to be found indigent) is DENIED.
       (ÿ/Defendant’s / appellant’s motion is GRANTED and
                                                                           (attorney’s name & bar card number)
                      is APPOINTED to represent defendant / appellant on appeal.
                    The COURT REPORTER is ORDERED to prepare and file the reporter’s record without charge to
                    defendant / appellant.
BAIL IS:
           SET at $   _
           TO CONTINUE as presently set.
       C3/'DENIED and is SET at No BOND. (Felony Only)
DATE SIGNED:               UlUMSl
                                                                          JLLJDGE PRESIDING,
                                                                                 DISTRICT COURT /
                                                                          COUNTY CRIMINAL COURT AT LAW NO.
                                                                          HARRIS COUNTY, TEXAS




http://hcdco-intranet/Criminal/Criminal Courts/SOPs and Forms Library/Criminal Forms/Notice of Appeal (3 pages-w Affirmation).docx Page 2 of 3
                                                                  06/01/06
                                                  Cause No     . iikmÿ
THE STATE        OF   TEXAS                                                   IN THE   i£L DISTRICT COURT
v.                                                                            COUNTY CRIMINAL COURT AT LAW NO.

                                                                              HARRIS COUNTY, TEXAS


             TRIAL COURT’S CERTIFICATION                         OF   DEFENDANT’S RIGHT                    OF   APPEAL*
I, judge 01 :he trial court, certify this criminal case:
     fu       is not a plea-bargain case, and the defendant has the right of appeal, [or]
     I   |    is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
              not withdrawn or waived, and the defendant has the right of appeal, [or]
     I I      is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
              right of appeal, [or]
     I I      is a plea-bargain case, and the defendant has NO right of appeal, [or]
              the defendant has waived the right of appeal.


                                                     2
Judge                                                                    Date Signed

I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
petition for discretionary review in the Court of Criminal Appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I
wish to appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
communication, of any change in the address at which I am currently living or any change in my current prison
unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
change in my address, I may lose the opportune           ile a pro se petitipn for discretionary review.


Defendant                                  J-                            Defendant's Counsel

Mailing Address:                                                   yÿ-state Bar of Texas ID number:
                                                                                                  *ÿ-0
                                                                                                       LMM
Telephone numher:~ÿ7/                            222-            V,                 Address:                                                 U.
Fax number (if any):      7/ÿrzjÿ/5                              % number:ÿ
                                                         jÿÿelenhone
                                                                                                    '71ÿ0X01
                                                                                                                   7ÿ 7

* “A defendant in a criminal case has the right of appeal unde
right to appeal in every case in which it enters a judsjp&nt"6nfuilt
                                                                       &_     e trial court shall enter a certification of the defendant's
                                                                           appealable order. In a plea bargain case-that is, a case in
which a defendant's plea was guilty or nolo contendere and,          pBmshment did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant - a defendÿÿrfSy appeal only: (A) those matters that were raised by a written motion filed
and ruled on before trial, or (B) after getting the trial court's permission to appeal.” TEXAS RULES OF APPELLATE PROCEDURE
25.2(a)(2).

                                                                CLERK                                                  9/1/2011
                                    PAUPER’S OATH ON APPEAL
CAUSE NO.:          /(/o fizz,                                  OFFENSE:       Cb/
THE STATE OF TEXAS                                                            DISTRICT COURT

VS.                                                             OF
       i                                                        HARRIS COUNTY, TEXAS

TO THE HONORABLE JUDGE OF SAID COURT:
       NOW COMES           _ \/         ,            l 2-   _     , defendant in the above styled and numbered
cause, and states under oath that he is without funds, property or income. The defendant respectfully petitions
the court to: (check all that apply)
        Or      Appoint appellate counsel to represent him.
       yd       Asks the court to order that a free record be provided to him.

                                                 DEFENDANT

SUBSCRIBED AND SWORN to before me, this.                      day of                     A.D.. 20    /?
                                                 DEPUTY DISTRICT CLERK
                                                 O y DISTRICT COURT
                                                 HARRIS COUNTY, TEXAS

                                                      ORDER
On           iÿi/r                    the court conducted a hearing and found that the defendant is indigent.

           The court orders that   _                                     is appointed to represent
                                on appeal.
X3T        The court reporter is ordered to prepare and file the reporter’s record without charge to the
           defendant/appellant.
                                                                                                                  j
It is further ordered that the clerk of this court mail a copy of the order to the court reporter:
 _ , by certified mail return receipt requested.
                                                 JUDGEPRESIDING
                                                        DISTRICT COURT
                                                 HARRIS COUNTY, TEXAS

                                                  AFFIRMATION
      I,            5/p /[fry                         ., Attorney at Law, swear or affirm that I will be solely
      responsible for writingÿa brief and representing the appellant on appeal. If I am not able to preform my
      duties as appellate   counsel,  I will notify the court immediately so that the court may take the
      appropriate action as deemed necessary.

      A1       teTTSrSNATURE)                                          BAR/SPN NUMBER


      ADDRESS                                                          CITY               STATE            ZIP


      PHONE                                                            FAX NUMBER


      EMAIL ADDRESS

     SWORN TO AND SUBSCRIBED BEFORE ME ON                         iMMl5
                                                DEPUTY DISTRICT            APPEAL CARD
                I'll'l1*              Cause No.
M                                     itlowaa
                The State of Texas



Date Notice
Of Appeal:    _lJ jjajdotfr
Presentation:                Vol.          Pg,

Judgment:                    Vol.   _ Pg._
Judge Presiding    'iYmr.     HM tint:
Court Reporter_     Jam Jbin
Deputy Clerk
                                                 &
                                            cV